                   Case 1:19-cv-08761-ALC Document 13 Filed 11/05/20 Page 1 of 1




                                            Carmine P. Amelio and Alfonso Amelio
                                                       Plaintiffs Pro Se
                                                        32 Main Street
                                                  New Milford, CT 06776
                                                      Ph: 412-612-6774
                                                Email: cpamelio@gmail.com
                                                     November 4, 2020


             Honorable Andrew L. Carter
             United States District Court
             Southern District of New York
             40 Foley Square, Room 435
             New York, NY 10007
             ALCarterNYSDChambers@nysd.uscourts.gov                                           11/5/2020
             RE: Carmine Amelio, et al, v. Quicken Loans, Inc., et al, Case No.: 1:19-cv-08761-ALC – Letter in
             Support of Plaintiff’s request to reopen this matter and request a further sixty (60) days extension of
             time to confirm proper and effectuated service of summons and complaint.

             Dear Judge Carter,

                      This letter is to advise that Plaintiffs timely filed Affidavit of Service via the
             Temporary_Pro_Se_Filing@nysd.uscourts.gov link on October 5, 2020 (See Exhibit A), however,
             the pleading was never docketed by the Court Clerk and, subsequently, Plaintiffs’ case was dismissed
             on October 15, 2020. On October 3, 2020, Plaintiffs attempted to file their Second Amended
             Complaint, which was attached to Plaintiff’s July 7, 2020 response to order to show cause, but the
             Clerk indicated that it was incorrectly titled “First Amended Complaint.” The error was only on the
             title while and the body was proper as the Second Amended Complaint, thus Plaintiffs corrected the
             title error and timely filed their Second Amended Complaint, received summons from the clerk and
             timely served the summons and complaint on October 5, 2020.

                     Plaintiffs are pro se and not trained in law, which outside of their full time occupations,
             require extensive time to research and prepare pleadings and the administration and other court
             matters.

                    Plaintiffs are not making this request in bad faith or for the purposes of delay and it will not
             harm or prejudice the Defendants’ case.

                     Plaintiffs would greatly appreciate for this Court to grant their request to reopen this matter
             and a further sixty (60) days extension of time to confirm proper and effectuated service of summons
             and complaint.

The Court hereby GRANTS Plaintiffs' request                  Respectfully submitted,
for an extension of 60 days to effect service. The           /s/ Carmine P. Amelio
Clerk of Court is directed to reopen this case.              Carmine P. Amelio, Plaintiff Pro Se

                                                             /s/ Alfonso Amelio
                                                             Alfonso Amelio


            Date: November 5, 2020
